AP-77,029
         FILED IN
                                                              COURT OF CRIMINAL APPEALS
COURT OF CRIMINALAPPEALS
                                                                              AUSTIN, TEXAS
       June 2, 2015                                            Transmitted 6/2/2015 3:33:57 PM
                                                                 Accepted 6/2/2015 3:35:34 PM
                                                                               ABEL ACOSTA
   ABEL ACOSTA, CLERK              NO. AP-77,029                                       CLERK


                      IN THE COURT OF CRIMINAL APPEALS
                                        OF
                               THE STATE OF TEXAS




                           JAMES HARRIS, JR., Appellant




                        THE STATE OF TEXAS, Appellee


                              STATE'S MOTION FOR

                      EXTENSION OF TIME TO FILE BRIEF




   TO THE HONORABLE COURT OF CIRMINAL APPEALS:

          COMES NOW THE STATE OF TEXAS, by and through the
   Criminal District Attorney of Brazoria County, Texas, and presents its
   Motion for Extension of Time to File State's Brief and in support thereof
   would show the following:
                                        I.

         The Appellant is confined pursuant to the judgment and sentence
   of the 149th District Court of Brazoria County, Texas, convicting him of
   the capital murder of Alton Wilcox. On December 11, 2013, the jury
   answered the special issues supporting the imposition of the death
   penalty and the Judge sentenced him to death. After filing two
extensions, the Appellant filed his brief on February 3, 2015. The
deadline for filing the State's brief is June 3, 2015. The State has
requested one prior extension in this case, but the court has given only
one 90 day extension.
                                           II.


         The State respectfully requests that the Court extend the deadline

to file the State's brief for 60 days until August 3, 2015.

                                           III.


         In support of the extension, the State would show that the
undersigned attorney is responsible for handling felony, misdemeanor, and
juvenile appeals; 11.07, 11.09, 11.071, and 11.072 writs of habeas corpus;
reviewing mandated cases to verify the defendants' sentencing setting; motions for
DNA testing; continuing legal education for the trial attorneys; and aiding trial
counsel and the District Attorney in legal research immediately before and during
trial.

         The undersigned attorney will also be responsible for handling the 11.071
writ in the above cause. This Motion is made so that justice may be done in this
cause, and not for purposes of delay.
                                           IV.

         The undersigned attorney has recently been responsible for the following:
         - Presenting argument, preparing trial brief, preparing findings of fact in the
motion for new trial on State v. Niare Lyte, cause no. 69744. Hearing was held
February 2, 2015.
      - Presenting testimony, cross examining witnesses, preparing answer, and
preparing findings of fact for the writ of habeas corpus on Ex parte Jordan
Nichols, no. 19414R-A on February 26, 2015.
      - Presenting oral argument before the Court of Criminal Appeal in cause no.
PD-0857-14, State v. Kenneth Douds on March 18, 2015.

      - Evidentiary submission April 6, 2015 in writ of habeas corpus Ex parte
Justin Saathoff, no. 68081-A.
      - Evidentiary submission May 13, 2015 in writ of habeas corpus Ex parte Jose
Lomeli, no. 71293-A.

      - Attended Appellate Seminar May 27-29 2015.
      - Over the last month, preparing and filing an answer and findings in an
additional writ of habeas corpus; preparing research for the District Attorney and
trial counsel on a number of occasions; various administrative matters, and
presenting new case appellate opinions for two staff meetings.


      In the near future, the undersigned attorney is responsible for:
      - Brief due on Bridget Miller v. State, 01-14-00930-CR, on June 3, 2015
(extension to be requested).
                                               V.

      The Appellant has filed a 63 page brief, presenting ten points of error,
including eight points of error regarding the voir dire. The overall Reporter's
Record consists of 87 volumes. Pretrial matters are covered in volumes 1 through
19, plus volumes 55 and 56. Voir dire is contained in volumes 20 through 54. The
punishment phase in contained in volumes 57 through 75. And volumes 76 through
87 contain the pre-trial and trial exhibits.
      WHEREFORE, PREMISES CONSIDERED, the State prays that the
Court grant this Extension of Time to File the State's Brief.


                                              Respectfully submitted,


                                              /S/ David Bosserman

                                              DAVID BOSSERMAN
                                              Assistant District Attorney
                                              111 E. Locust, Suite 408A
                                              Angleton, Texas 77515
                                              (979) 864-1232;
                                              fax (979) 864-1525
                                              Bar Card No. 02679520
                                              davidb@brazoria-county.com



      SUBSCRIBED TO AND SWORN TO BEFORE ME, on this the 2nd day of
June, 2015 to certify which, witness my hand and seal of office.



                                              /S/ Myrlin Lesikar
                                              NOTARY PUBLIC
                                              My Commission Expires 2-28-2017

                           CERTIFICATE OF SERVICE


      The undersigned Attorney for the State of Texas certifies that a true copy of
this motion was served by e-mail service provider in accordance with Rule 9.5 of
the Rules of Appellate Procedure on Appellant's attorney, Jimmy Phillips whose
address is P.O. Drawer 29, Angleton, Texas on this 2nd day of June, 2015.


                                              /S/ David Bosserman
                                              DAVID BOSSERMAN